Pee Ctjeiam:
We think the learned judge below was correct in holding that *102“ tbe plaintiff’s rights in this action are only those of Samuel B. Griffith and William H. Griffith. He sues on their contract, and must take it in all its parts.” This is the key to the whole case. The plaintiff’s rights do not go beyond the assignment to him from the Griffiths, nor can they rise higher than theirs. If we concede that the company was defectively organized, neither the Griffiths, nor any one claiming under or through them, could take advantage of such defect, for the reason that the Griffiths were members of said company, and contracted inter sese in their articles of association, that the liability of their company should be limited to the stock subscribed.
J udgment affirmed.